In an action for an injunction and for other relief, the appeal is from so much of an order as denied the motion of appellants in their representative capacity to dismiss the complaint on the ground that it fails to state facts sufficient to constitute a cause of action against appellants in said capacity, and as granted respondent’s motion for a temporary injunction against said appellants in said capacity. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.